UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 12b-25 SEC File Number: 001-09148 CUSIP Number: 109696104 NOTIFICATION OF LATE FILING (Check One):xForm 10-KoForm 11-KoForm 20-Fo Form 10-QoForm N-SARoForm N-CSR For Period Ended:December 31, 2014 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I – REGISTRANT INFORMATION The Brink’s Company Full Name of Registrant N/A Former Name if Applicable P.O. Box 18100, 1801 Bayberry Court Address of Principal Executive Office (Street and number) Richmond, Virginia 23226-8100 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed.(Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; x or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR or the transition report or portion thereof, could not be filed within the prescribed time period: The Brink’s Company (the “Company”) is unable to file its Annual Report on Form 10-K for the year ended December 31, 2014 (the “Form 10-K”) by the prescribed due date, without unreasonable effort or expense. The Form 10-K could not be filed by the prescribed due date because the Company needs additional time to complete documentation of its goodwill impairment analysis in light of changes to its reporting segments, effective December 2014. PART IV – OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Joseph W. Dziedzic(804)289-9600 (Name)(Area code)(Telephone Number) (2)Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). x Yeso No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?x Yeso No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Company presently expects that the results of operations to be included in the Form 10-K will reflect significant changes in operations from the prior year consistent with the comparative results of operations disclosed in the Company’s earnings press release (the “Press Release”) included in its Current Report on Form 8-K furnished with the Securities and Exchange Commission on February 5, 2015. The Company currently anticipates that its financial statements to be included in its Form 10-K will report results of operations for the quarter and fiscal year ended December 31, 2014 materially consistent with the results of operations reported in the Press Release.The Press Release is incorporated herein by reference. The Brink's Company (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized: Date: March 2, 2015By:/s/ Joseph W. Dziedzic Joseph W. Dziedzic Vice President and Chief Financial Officer
